Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/17/20 and 9/30/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-10, 13-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 3-6, 8-10, 13-15 and 17-19 recites “The method of manufacturing a current collector electrode sheet according to” which lacks sufficient antecedent basis.  Examiner suggests “the” current collector electrode sheet.
	Claim 3 recites the detection step has “a position” that “includes a position” and “the position”, which is indefinite and lacks proper antecedent basis.

Claims 10 and 16 recite the limitation "a central portion” of the application area in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Miyazaki et al., US 6,423,446 B1.
Miyazaki teaches an electrode plate having a collector 1, an active material layer 2 and a non-coated portion 3 and satisfies at least one of the following conditions. (1) The maximum thickness in an area inside by 20 mm from an edge portion of the active material layer is not more than the sum of an average thickness of the active material layer and 10 m. (2) In an inclined portion of the peripheral edge portion of the active m and less than an average thickness of the active material layer has a width of not more than 1 mm. (3) An absolute value of a positional shifting of an actually formed pattern with respect to a true boundary line of a predetermined pattern is not more than 1 mm. (4) The active material layers are formed in a plane symmetry to front and back surfaces of the collector, and an absolute value in the positional shifting between the patterns formed on front and back side surfaces of the collector is not more than 1 mm (abstract).

    PNG
    media_image1.png
    291
    545
    media_image1.png
    Greyscale

A preferred method of producing the electrode plates comprises: a step for forming a high polymer resin layer from a high polymer resin selected from the group consisting of styreneacrylonitrile, polymethylmethacrylate, polydiisopropylfumarate and derivatives thereof in an area of a surface of a collector in which a non-coated portion is to be formed; a step for forming an active material layer, by applying a coating solution (slurry) for the active material layer containing at least an active material and a binder, on the collector surface on which the high polymer resin layer is formed; a step for selectively performing thermo-compression bonding of a thermoplastic resin sheet or thermoplastic resin product to an area in which the non-coated portion is to be formed; 
Thus the claim is anticipated.  The claim is alternatively unpatentable.  Claim 1 is directed toward a current collector electrode sheet, a product.  Claim 1 contains multiple limitations regarding methods of producing the current collector electrode sheet.  Product-by-process limitations, in the absence of unexpected results, are not given patentable weight.  See MPEP 2113.
Allowable Subject Matter
Claims 2 and 16 are allowed.  Claims 3-6, 8-10, 13-15 and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727